

117 HRES 540 IH: Expressing the sense of the House of Representatives regarding the motivations of the members of the Texas Legislature who have fled to the Nation’s capital from Texas and urging the Sergeant at Arms of the House, the United States Capitol Police, and Department of Justice to cooperate with the Texas Department of Public Safety in their efforts to return these members to Texas.
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 540IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Ms. Van Duyne (for herself, Mr. Gohmert, Mr. Carter of Texas, Mr. Babin, Mr. Taylor, Mr. Weber of Texas, Mr. Gooden of Texas, Mr. Sessions, Mr. Williams of Texas, Mr. Pfluger, Mr. Fallon, Mr. Crenshaw, Mr. Jackson, Mr. Cloud, Mr. Burgess, and Mr. McCaul) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding the motivations of the members of the Texas Legislature who have fled to the Nation’s capital from Texas and urging the Sergeant at Arms of the House, the United States Capitol Police, and Department of Justice to cooperate with the Texas Department of Public Safety in their efforts to return these members to Texas.Whereas members of the Texas Legislature have taken an oath to faithfully execute the duties of the office;Whereas, on June 25, 2021, Texas Governor Greg Abbott, acting within his powers, ordered a special session to address important issues affecting the State of Texas, including election integrity;Whereas instead of fulfilling their oath of office and representing their constituents as the Texas Legislature reconvened on July 12, over 50 Democratic members and paid staff of the legislature chartered private planes to flee the State for Washington, DC;Whereas the Democratic members of the legislature refuse to be fully transparent about their meetings in Washington and how they relate to their official responsibilities or the costs of their travel;Whereas the Democrat members are advocating circumventing State law and federalizing Texas elections through passage of H.R. 1;Whereas our Founders set up a federalist election system which allowed States to write and organize their own elections;Whereas this bill, also known as For the Politicians Act, would use taxpayer dollars to fund political campaigns, weaken our election security, and take the ability to manage elections away from Texas and give it to Washington bureaucrats;Whereas there are reports of Democratic members of the legislature soliciting donations to pay for their expenses in Washington;Whereas the Texas Legislature is considering legislation to address unique challenges to the State’s election process;Whereas the United States Capitol Complex remains restricted to public access;Whereas some Democratic members of the legislature have tested positive for COVID-19, presenting health risks for individuals with whom they come in contact;Whereas, on July 13, 2021, the Texas House of Representatives passed a resolution to allow the Texas Department of Public Safety (DPS) to arrest and return to the Texas State Capitol any lawmaker who fled the State; andWhereas the Texas DPS is working to coordinate its efforts with other law enforcement jurisdictions: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that the claims made by the members of the Texas Legislature who have fled to the Nation’s capital from Texas are unfounded at best and deceiving at worst, that their actions have further resulted in their abandonment of their responsibilities and duty to fulfill their oath of office; and(2)the House of Representatives urges the Sergeant at Arms of the House, the United States Capitol Police, and Department of Justice to cooperate with the Texas Department of Public Safety in their efforts to return these members to Texas.